NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 19-3510
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  RASHEED McNAIR,
                                         Appellant
                                    _____________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                              (D.C. No. 3:18-cr-00281-001)
                      District Judge: Honorable Peter G. Sheridan
                                     _____________

                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                 November 16, 2021
                                   _____________

           Before: CHAGARES, BIBAS, and FUENTES, Circuit Judges.

                               (Filed: November 23, 2021)

                                _____________________

                                      OPINION
                                _____________________



 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
CHAGARES, Circuit Judge.

       A jury convicted Rasheed McNair of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). He now challenges the District Court’s decision to

preclude his defense counsel from conducting re-cross examination of the Government’s

only fact witness, Detective Harry Steimle. We will affirm the judgment of the District

Court for the reasons we explain below.

                                            I.

       We write only for the parties, so our summary of the facts is brief. On February

18, 2018, Steimle – a member of the Trenton Police Department’s Street Crimes Unit –

was on duty and patrolling in Trenton with a fellow detective. Neither Steimle nor his

fellow detective were wearing body cameras. Steimle observed a person (who would

eventually be identified as McNair) wearing a black ski mask and standing in an open

doorway to an apartment building. McNair was holding an object that Steimle believed

resembled a firearm. Steimle approached the building and heard a male yell, “squalay,” a

commonly used alert of police presence. Steimle exited his car, shined a flashlight in

McNair’s direction, and ran toward McNair and the entrance of the apartment building.

McNair tucked away the item he was carrying and ran inside the apartment building and

up the stairs.

       Steimle entered the apartment building, drew his handgun, and shouted that all

parties should stop and raise their hands. Two other individuals in the building stopped

on the second floor and followed Steimle’s instructions, but McNair continued to run up

the stairs. Steimle testified that as McNair turned to the second floor, McNair “began

                                            2
removing [the] item from the front of his jacket.” Appendix (“App.”) 74. Steimle further

testified that he “observed a black slide with a green handle of a semi-automatic firearm.”

App. 75. Finally, Steimle testified that McNair shoved the item underneath a doormat

located in front of Apartment 3B. Steimle stated that he was approximately three feet

away from McNair when he observed this. Then, McNair walked down the stairs and

was placed under arrest. Backup officers wearing body cameras arrived at the scene

shortly after. Steimle testified that he did not lose sight of the item sticking out from

underneath the doormat from the time McNair placed it there until another officer

recovered a gun from underneath the doormat.

       McNair was charged with being a felon in possession of a firearm, and he

proceeded to trial. At trial, Steimle was the only fact witness presented by the

Government. During the direct examination of Steimle, the Government asked Steimle

whether he was issued a body camera as a Street Crimes detective (he answered, “no”),

whether Steimle had previously worn a body camera when he was a patrol officer (he

answered, “yes”), whether Steimle was familiar with how body cameras worked (he

answered, “yes”), and whether any of the officers who arrived at the scene wore a body

camera (he answered, “yes”). App. 80.

       During cross-examination, McNair’s defense counsel attempted to discredit

Steimle by focusing on the fact that he was not wearing a body camera. Defense counsel

asked Steimle a series of questions about his lack of a body camera as a Street Crimes

detective, including questions about the Trenton Police Department’s policy for body

cameras. Steimle testified that only officers in the uniform patrol bureau were required to

                                              3
wear body cameras. Steimle explained that since he was in the Street Crimes Unit, he

was not required to wear a body camera. Defense counsel asked Steimle whether Steimle

believed body cameras would be helpful to his job. Steimle testified that witnesses, such

as confidential informants, may be reluctant to come forward if they were being recorded

by a body camera for fear of retaliation.

       On redirect, the Government asked Steimle to explain whether there were parts of

his job that would be made more difficult by wearing a body camera. Steimle testified:

“[p]eople know we do not wear body cameras, and they are more keen to speak to us,

because they fear retaliation from shootings . . . .” App. 182. The Government asked

Steimle whether he “personally had the experience where someone came up to [him]

while [he was] on the job and gave [him] information.” App. 182–83. Steimle answered,

“yes.” The Government then asked whether Steimle believed that the lack of a body

camera had anything to do with that. Steimle answered that he did and explained that he

knew people were comfortable speaking with him.

       After redirect, defense counsel rose to conduct re-cross examination of Steimle.

The District Court informed defense counsel that he was not entitled to conduct re-cross

examination. The jury convicted McNair, and he was sentenced to 120 months of

imprisonment. McNair timely appealed.

                                            II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction under 28 U.S.C. § 1291. The District Court has discretion over the conduct



                                            4
of a trial and the presentation of testimony. United States v. Riggi, 951 F.2d 1368, 1375

(3d Cir. 1991). As a result, we review for abuse of discretion.1 Id.

                                             III.

       A trial court “has wide discretion to restrict recross-examination, especially when

no new matters have been raised on redirect.” Id. at 1374. But when materially new

matters arise on redirect examination, the Confrontation Clause of the Sixth Amendment

“mandates that the opposing party be given the right of recross-examination on those new

matters.” Id. at 1375. This is because where a new matter is brought out on redirect

examination, “the defendant's first opportunity to test the truthfulness, accuracy, and

completeness of that testimony is on recross examination.” Id. at 1376. Redirect raises a

“new matter” when it “encompasses a subject outside of the scope of direct examination

or when a witness offers materially different testimony regarding a subject first

introduced on direct.” United States v. Blankenship, 846 F.3d 663, 669 (4th Cir. 2017)

(internal quotation marks omitted). In contrast, redirect does not raise new matter when

the testimony it elicits “only expands or elaborates on the witness’ previous testimony.”

Id. (cleaned up).

       The denial of re-cross where new material arises in redirect is a ground for

reversal if the denial was harmful. Riggi, 951 F.2d 1376. See also United States v. Ross,

33 F.3d 1507, 1518 (11th Cir. 1994) (failure to allow re-cross is subject to harmless error


1
  The Government argues that McNair failed to raise an objection to the District Court’s
denial of re-cross and that as a result, plain error review applies. It is unnecessary for us
to reach this issue because we will affirm the District Court’s ruling under the abuse of
discretion standard.
                                              5
analysis). To avoid reversal, the Government must demonstrate that the violation to the

defendant’s confrontation rights was harmless beyond a reasonable doubt. Riggi, 951

F.2d 1376. Whether the denial is harmful depends on the “importance of the witness’

testimony, whether the testimony was cumulative, the presence or absence of evidence

corroborating or contradicting the testimony of the witness on material points, the extent

of cross-examination otherwise permitted, and the overall strength of the prosecution's

case.” Id.

       McNair contends that the Government’s redirect examination of Steimle elicited

new information and that, as a result, the District Court abused its discretion by denying

McNair the opportunity for re-cross. We disagree. The Government did not elicit new

information on redirect. McNair alleges that the following questions from redirect

elicited new material: (1) whether Steimle had personal experiences where a person

approached him to supply information; and (2) whether Steimle’s lack of a body camera

had anything to do with that. These questions were a follow up to the questions posed by

defense counsel on cross-examination, and Steimle provided no new information in his

answers. Indeed, he reiterated his answer from cross-examination: that witnesses were

more comfortable speaking with him if he did not have a body camera. McNair argues

that eliciting information from Steimle’s personal experience was new in redirect. But

Steimle did not actually provide new information in his answers. Because the

Government elicited no new information on redirect, the District Court did not abuse its

discretion in denying re-cross. See United States v. Payne, 437 F.3d 540, 550 (6th Cir.

2006); Riggi, 951 F.2d at 1375.

                                             6
       Even if Steimle’s answers on redirect constituted new information, McNair’s

argument fails harmless error analysis. The only information McNair contends was new

was that Steimle knew from personal experience that witnesses were more comfortable

speaking with him without a body camera. While Steimle’s testimony was no doubt

important to the Government’s case, his personal experience speaking with potential

witnesses is irrelevant to what he testified that he witnessed in this case. Moreover,

Steimle’s testimony is cumulative of the testimony already elicited during the cross-

examination. See Blankenship, 846 F.3d at 669. As a result, any new information

elicited in redirect examination was harmless beyond a reasonable doubt.

                                            IV.

       For the foregoing reasons, we will affirm the judgment of conviction.




                                             7